Title: To George Washington from Timothy Pickering, 29 May 1782
From: Pickering, Timothy
To: Washington, George


                        
                            Sir
                            Philadelphia May 29. 1782.
                        
                        I have been favoured with your Excellency’s letter of the 15th instant, which would have been acknowledged by
                            the subsequent post, had I not been made to expect a small supply of money the same week, by the bearer of which I meant
                            to write to your Excellency: but in this expectation also I was disappointed.
                        My long continuance here has distressed me exceedingly; but it appeared to me that the service would be
                            promoted by it. I had from time to time sent orders to Colo. Hughes to prepare every thing that was to be provided in his
                            department for the ensuing campaign, & to the commissary of forage to procure his supplies, assuring them,
                            agreeably to the encouragements I had myself received, that I would furnish them with money to fulfil their engagements;
                            every necessary estimate for these purposes having been laid before the superintendant of finance, and the necessity of
                            the supplies admitted. These services being undertaken in full confidence that I should bring with me the requisite sums
                            of money, I did not dare to return without them. While the Financier held up to my view a prospect of supplies, I
                            presented the same to Colo. Hughes, and at my own office, and thereby kept alive the hopes of the public creditors, who,
                            had I returned moneyless, would have been reduced to absolute despair, and all business and supplies have ceased. But I am
                            now more unhappy than ever; for I cannot continue to mention even a prospect of fulfilling my engagements. Until I was led
                            to expect supplies of money to carry on the business of the department, I cautiously avoided making any positive
                            engagements, thinking the public creditors had been too long abused by faithless promises to admit of any further
                            deception to the public advantage and the making of promises, without a well grounded prospect of fulfilling them, being
                            totally opposed to my disposition. I have, at last, reduced my immediate demand of money "not to the articles necessary and best to be provided now; but to those for which unless
                            money can be furnished, the credit of the department will be irretrievably lost:" but I can
                            obtain nothing at present. The principal causes of this disappointment your Excellency is
                            probably informed of. The same causes prevent the completing the purchases of ox teams. The sum I received for those
                            purchases was in Mr Morris’s notes, and amounted only to about three fifths of the sum requisite for that service; and
                            whether any purchases could be made with them at the eastward, was a matter of uncertainty from which no information from
                            my deputies there has relieved me. But if they have succeeded, ’tis in such a way as forbids the Financier giving me any
                            more of them; for these notes are not received there as cash, but only as pledges, which are bought up by speculators, who
                            make a run upon the funds assigned for their redemption.
                        My stay here goads me with perpetual anxiety. To return empty would be mortifying in the highest degree, and
                            expose me to infinite vexation. To ask a credit of any body, after the deceptions with which I shall be charged, &
                            before the engagements already made are fulfilled, would be deemed a piece of effrontery; and nothing could be obtained
                            without recurring to the odious and expensive mode of impress.
                        Thus embarrassed and distressed, I have represented my situation to the secretary at war, who will thereon
                            have some communications with the superintendant of finance; & by their opinion, or your Excellency’s orders, I
                            shall be governed. I have the honour to be with the greatest respect your Excellency’s most obedient servant
                        
                            Tim. Pickering Q.M.G.

                        
                    